DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 1, 3-4 and 6-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 10:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims, and specifically does not disclose a robot system for performing work on a workpiece having a plurality of holes and a plurality of work portions comprising a control device; a robot; a plurality of locators comprising drive motors and a rotary joint; wherein the control device is configured to position and tilt a workpiece as recited by applicant’s claimed invention.
The most relevant prior art attributed to Ghanem (US 2017/0052534 A1) discloses a robot system comprising a control device; a robot; and a plurality of locators comprising drive motors. Ghanem fails to disclose or fairly suggest a rotary joint and a control device configured to position and tilt a workpiece as recited by applicant’s claimed invention.
inter alia, of a rotary joint that couples first and second elements and a control device configured to control positioning and tilting of a workpiece.  One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a robot system for performing work on a workpiece having a plurality of holes and a plurality of work portions as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726